Marston, J:
Within the principles of previous decisions of this court, we are of opinion that a party should not be deprived of his personal liberty upon an affidavit which merely states ’conclusions upon information and belief. The facts and circumstances should be set forth in detail, so that when presented to an officer to fix hail, he can exercise some judgment based upcm the facts, and not the conclusions of the affiant merely. A creditor may think he has good reason to believe that he has a cause of action against another, when if the facts were fully set forth, it might appear otherwise.—Const., Art. VI, § 26; Josselyn v. McAllister, 25 Mich., 45; Matter of Stephenson, 32 Mich., 60.
The writ must be denied, with costs.
The other Justices concurred.